                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           :
KEITH W. ANTHONY,                          : CIVIL ACTION
                              Plaintiff,   :
                                           :
      vs.                                  : NO. 14-5554
                                           :
RICHARD SELTZER, RYAN ALLES,               :
MEHMET BARZEV, MATTHEW BRETT and           :
CITY OF ALLENTOWN,                        :
                              Defendants. :
__________________________________________:

Henry S. Perkin, M.J.                                                            February 8, 2019

                                         MEMORANDUM

               This matter is before the Court on Plaintiff’s Request for Leave to File an

Amended Complaint to Join Adam Banotai as a Named Defendant and Memorandum of Law in

Support of that Request (Dkt. No. 91). Having reviewed and considered the contentions of the

parties, the Court is prepared to rule on this matter.

I.     BACKGROUND

               On September 26, 2014, Plaintiff, Keith W. Anthony, commenced this action by

filing a Complaint against the City of Allentown and Police Officers Richard Seltzer and Ryan

Alles. See Docket No. 1. The Complaint alleged causes of action for use of excessive force

against him pursuant to 28 U.S.C. § 1983 for violations of his Fourth and Fourteenth

Amendment rights and a Monell claim for an incident on November 1, 2013. See Docket No. 1.

On November 25, 2014, Defendants filed a motion to dismiss the Complaint for failure to state a

claim which included a claim for qualified immunity. See Docket No. 7. On February 2, 2015,

the case was reassigned from the docket of the Honorable Jeffrey L. Schmehl to the docket of the
Honorable Joseph F. Leeson. See Docket No. 13. On February 5, 2015, Defendants filed a

motion to stay discovery because the issue of whether they were qualifiedly immune from this

litigation remained pending. See Docket No. 15. On March 18, 2015, following a preliminary

pretrial conference with counsel, Judge Leeson issued an order setting, among other deadlines, a

deadline for completion of discovery ninety (90) days following his decision on the motion to

dismiss. See Docket No. 17. The motion to stay discovery was denied as moot on March 24,

2015. See Docket No. 18. The motion to dismiss was denied without prejudice on September

22, 2015 and Plaintiff was directed to file an Amended Complaint because “Plaintiff’s Complaint

is short on facts that would enable the Court to adequately assess Defendants’ claim to immunity

and is internally inconsistent with respect to the facts that it does contain.” See Docket No. 32.

               Plaintiff filed his Amended Complaint on October 2, 2015, adding Emergency

Medical Services Officers Mehmet Barzev and Matthew Brett as Defendants, alleging causes of

action for use of excessive force against Plaintiff pursuant to 28 U.S.C. § 1983 for violations of

his Fourth, Eighth and Fourteenth Amendment rights, and two Monell claims for an incident on

November 1, 2013. See Docket No. 33. Following the grant of an extension of time to file a

response to the Amended Complaint, on November 13, 2015, Defendant Alles filed a motion to

dismiss on the basis of qualified immunity. See Docket Nos. 38-40. After the Court granted

their separate motion for extension of time to respond to the Amended Complaint, Defendants

Seltzer and the City of Allentown filed a separate motion to dismiss the Amended Complaint on

November 17, 2015, contending that Plaintiff failed to state a claim, and asserting a claim for

qualified immunity. See Docket Nos. 36-37, 41. Defendants Brett and Barzev submitted a

stipulation of extension of time which was granted by Judge Leeson, and their motion to dismiss


                                                 2
was filed on November 30, 2015.1 See Docket Nos. 42, 43, 45. On May 17, 2016, Plaintiff’s

new counsel, Robert E. Goldman, Esquire, entered his appearance. See Docket No. 53.

                 On September 30, 2016, Judge Leeson issued a decision denying the motions to

dismiss filed by Defendants Alles, Seltzer and the City of Allentown, and partially granting the

motion to dismiss filed by Defendants Barzev, Brett and the City of Allentown by dismissing the

Monell claim in Count IV of the Amended Complaint, and limiting Plaintiff’s excessive force

claims in the Complaint to allegations of violations of Plaintiff’s Fourth Amendment rights. The

decision also denied the motion of Defendants Barzev and Brett on the basis of qualified immunity

without prejudice. See Docket Nos. 55, 56.

                 Defendants filed a motion to disqualify Attorney Goldman on October 5, 2016.

See Docket No. 57. On October 12, 2016, Defendants Seltzer, Barzev, Brett, filed an appeal to

the United States Court of Appeals for the Third Circuit from Judge Leeson’s decision on the

Motions to Dismiss the Amended Complaint. See Docket No. 59. On October 13, 2016,

Plaintiff filed a motion for reconsideration of the decision on the Motion to Dismiss and Motion

for Leave to File a Second Amended Complaint. See Docket No. 60. On December 5, 2016,

Judge Leeson denied the motion to disqualify Mr. Goldman, and stayed the case pending the

appeal in the Third Circuit. On July 6, 2017, the Third Circuit Court of Appeals affirmed Judge

Leeson’s decision on the motions to dismiss. See Dkt. No. 69. On July 17, 2017, Judge Leeson

issued a Rule 16 Scheduling Order. See Dkt. No. 70.

                 On September 18, 2017, the parties consented to trial before the undersigned


        1
                  This motion to dismiss was filed by the same counsel who represented the City of Allentown and
Seltzer and entered his appearance on behalf of Defendants Barzev and Brett on November 30, 2015. See Docket
No. 44.

                                                        3
pursuant to 28 U.S.C. § 636. See Dkt. No. 83.

II.    DISCUSSION

       A.      Rule 20 Federal Permissive Joinder Rule

               Plaintiff argues that he meets the standards set forth under the federal rule for

permissive joinder, Fed. R. Civ. P. 20(a)(2). Rule 20(a)(2) provides that persons may be joined

in one action as defendants if:

       (A) any right to relief is asserted against them jointly, severally, or in the
       alternative with respect to or arising out of the same transaction, occurrence, or
       series of transactions or occurrences; and

       (B) any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2). Rule 20(a)(2) “is designed ‘to promote judicial economy and reduce

inconvenience, delay, and added expense.’” Cooper v. Fitzgerald, 266 F.R.D. 86, 91 (E.D. Pa.

2010) (quoting Al Daraji v. Monica, No. CIV. A. 07-1749, 2007 WL 2994608, at *10 (E.D. Pa.

Oct. 12, 2007)). “‘A court should generally apply a liberal approach to permissive joinder,’ but

‘because the purpose of this rule is to promote trial convenience and expedite the final

determination of disputes, the district court has discretion to deny joinder pursuant to Rule 20 if

it would result in prejudice, expense, or delay.’” Exeter Township v. Franckowiak, Civ. A. No.

5:17-cv-2709, 2018 WL 1898630 (E.D. Pa. Apr. 20, 2018)(Leeson, J.) (quoting Gay v. City of

Philadelphia, No. CIV.A. 03-5358, 2005 WL 950608, at *2 (E.D. Pa. Apr. 20, 2005)(citing

United Mine Workers v. Gibbs, 383 U.S. 715 (1966); Swan v. Ray, 293 F.3d 1252, 1253 (11th

Cir. 2002)(upholding denial of inmate’s joinder motion because “it would add nothing to judicial

efficiency”) and 7 Charles Alan Wright & Arthur Miller, Federal Practice and Procedure § 1652

(3d ed. 2005)(“[T]he court has discretion to deny joinder if it determines that the addition of the


                                                 4
party under Rule 20 will not foster the objectives of the rule, but will result in prejudice, expense

or delay.”)). In evaluating prejudice, courts consider, among other factors, “whether allowing an

amendment would result in additional discovery, cost, and preparation to defend against new

facts or new theories.” Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir.

2001).

                Here, assuming Plaintiff’s proposed claims satisfy the required elements of Rule

20(a)(2), any connection between the proposed claims against Banotai and the claims already

pled against the other Defendants are more than minimal since Mr. Banotai was a firefighter/

paramedic at the time of the incident and Plaintiff alleges that he was a principal actor who

violated his civil rights. Plaintiff claims that until he received discovery from Defendants on July

31, 2017, which included the recorded statement of eyewitness Marilyn Caban in which she

identified a bald firefighter as his assailant he did not know the cause of his injuries:

         She stated that when they got him on the ground “the bald headed guy just started
         beating him up.” I asked what she meant by that she said he was punching him in
         the face. The fireman was kneeling and put his forearm across the male’s neck.
         The fireman then started punching him in the face and the male let go of his
         private parts. Then she said the male might have bit him and that is when the
         fireman grabbed the male’s hair and started smashing his head on the ground.

                                               ****

         Lt. Reinik asked her if a firefighter was punching the male before the male
         grabbed the fireman’s testicle and bit him and she said yes the “bald headed guy.”
         The bald guy was the fireman by his head. She stated that the fireman was hitting
         him with a closed fist. The male was bleeding from his mouth and the side of his
         face. She stated that the fireman hit him approximately eight to nine times.

Mot., Ex. A. Plaintiff also contends that although the Defendants were actually and

constructively aware of Marilyn Caban’s audio taped statement and police investigation report on



                                                  5
November 5, 2013, Defendants did not reveal the report’s existence until compelled to do so on

July 31, 2017. The same attorneys who represented the named Police Defendants and the City of

Allentown and Allentown EMS personnel, also represent firefighter Adam Banotai. Plaintiff

notes that Mr. Banotai also gave an audio-taped statement on November 3, 2013, expressly

denying any assault on Plaintiff: “Banotai stated that during the struggle he never hit the male

intentionally. He does not know what caused the male to bleed from the nose or mouth other than

just the struggle itself. He stated that at no time did he see anyone [hit] the male.” Mot., Ex. B.

               It appears that the proposed joinder fits within the Rule 20 criteria. Judicial

economy is promoted because the trial in this case is scheduled for June and any additional

discovery needed at this point would be minimal and likely involve a short continuation of

Banotai’s deposition and minimal written discovery.

       B.      Rule 15 and Standard of Review.

               Leave to amend is governed by Rule 15, “Amended and Supplemental Pleadings,”

which generally requires amendment on the court’s leave or the opposing party’s written consent.

See Fed. R. Civ. P. 15(a)(2). The Rule, which lacks a time limit or outer boundary on when

amendment is permissible, states that courts should “freely give leave [to amend] when justice so

requires.” Id. The United States Court of Appeals for the Third Circuit advises that “in

determining whether leave to amend might be reasonably denied, courts are guided by the Foman

factors, named for the Supreme Court’s decision in Foman v. Davis, 371 U.S. 178 )(1962).”

Mullin v. Balicki, 875 F.3d 140 (3d Cir. 2017). The Third Circuit advises:

       Denial of leave to amend can be based on undue delay, bad faith or dilatory
       motive on the part of the movant; repeated failure to cure deficiencies by
       amendments previously allowed; prejudice to the opposing party; and futility.


                                                  6
       The Foman factors are not exhaustive, allowing a court to ground its decision,
       within reason, on consideration of additional equities, such as judicial
       economy/burden on the court and the prejudice denying leave to amend would
       cause to the plaintiff. All factors are not created equal, however, as “prejudice to
       the non-moving party is the touchstone for the denial of an amendment.”

Mullin, 875 at 149-50 (citing Foman, 371 U.S at 182, 83 S.Ct. 227; United States ex rel.

Schumann v. AstraZeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014); USX Corp. v.

Barnhart, 395 F.3d 161, 167–68 (3d Cir. 2004); Bell v. Allstate Life Ins. Co., 160 F.3d 452, 454

(8th Cir. 1998) and quoting Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006) (internal

quotation marks and citation omitted)). Based on the Foman factors, courts can “impose

reasonable conditions on the right to amend in lieu of a pure grant or denial.” Id. at 150. A court

may specifically:

       ‘use its discretion to impose conditions on the allowance of a proposed
       amendment as an appropriate means of balancing the interests of the party seeking
       the amendment and those of the party objecting to it,’ such as by ‘narrow[ing] the
       scope of the amendment if it considers the request too broad.’

Id. at 150 (citing Wright & Miller, 6 Fed. Practice & Proc. Civ. § 1486 (3d ed. 2018); Garfield v.

NDC Health Corp., 466 F.3d 1255, 1271 (11th Cir. 2006) (“[T]he granting of leave to amend can

be conditioned in order to avoid prejudice to the opposing party.” (internal quotation marks and

citation omitted))).

               1.      Undue Delay.

               This Foman factor recognizes that a gap between when amendment becomes

possible and when it is sought can be grounds to deny leave to amend. Delay that is undue, i.e.

protracted and unjustified, can place a burden on the court or counterparty or can indicate a lack

of diligence sufficient to justify a discretionary denial of leave. Because there is no presumptive



                                                 7
period in which delay becomes undue, the question of undue delay requires the court to focus on

the movant’s reasons for not amending sooner while bearing in mind the liberal pleading

philosophy of the federal rules.

               Plaintiff contends that he first became aware that firefighter Adam Banotai had

“inflicted multiple head injuries upon him while be was experiencing a seizure” on July 31, 2017

when he received discovery from Defendants including an eyewitness statement from Marilyn

Caban that identified a bald firefighter as the person who hit Plaintiff on the head with a closed

fist while he was experiencing a seizure. The instant motion was filed five months after

Plaintiff’s counsel’s receipt of the discovery. Plaintiff’s counsel avers that from August 18, 2017

through January 2018, he sought Mr. Banotai’s deposition in an effort to determine whether he

disputed his identification as the assailant and/or the acts attributed to him but defense counsel

prevented the deposition. Defense counsel disputes the statement that he prevented the

deposition from going forward. On January 2, 2018, Plaintiff filed the joinder motion, without

the benefit of Mr. Banotai’s deposition, based upon information received in discovery.

               Using the July 31, 2017 date on which discovery was available to Plaintiff’s

counsel and counsel’s reported actions subsequent to that receipt, it appears to this Court that

counsel’s not filing the joinder motion for five months is excusable in the context of this case.

               2.      Prejudice.

               Prejudice to the non-moving party is the long-held reference point to evaluate

motions for leave to amend. Although Defendants have unquestionably expended resources over

the course of the litigation and would expend additional effort if amendment is allowed, their

case for prejudice is weak. During the course of this litigation, Defendants have filed three


                                                 8
separate motions to dismiss and three Defendants filed an interlocutory appeal to the Third

Circuit from a denial of motions to dismiss. Defendants have also filed a motion to disqualify

Plaintiff’s counsel from the case. The Defendants were aware of Marilyn Caban’s audio taped

statement and police investigation report on November 5, 2013, but Defendants did not reveal the

report’s existence until compelled to do so on July 31, 2017. As the Third Circuit held under the

facts of Mullin, “[a] defendant that possesses an explosive document unknown to the plaintiff

may use the legitimate litigation strategies at hand to delay disclosure of that document until

absolutely necessary, but that delay cannot thereafter form that defendant’s argument for

prejudice if it leads to a belated request to amend.” Mullin, 875 F.3d at 157. Because the

Defendants do not persuasively articulate a theory of prejudice, this Foman factor does not weigh

in favor of denial of the motion to amend.

               3.      Judicial Economy.

               Judicial economy is an equitable consideration which can be considered in

deciding a motion to amend. The motion to amend will not impose further burdens on judicial

efficiency and case management. The trial is scheduled and counsel have endeavored to

cooperate in meeting case deadlines in this case. Thus, this factor does not weigh in favor of

denying the motion to amend.

               4.      Relation Back and Timeliness.

               Claims such as those in this case which are brought under 42 U.S.C. § 1983 are

subject to state statutes of limitations governing personal injury actions. See Owens v. Okure,

488 U.S. 235, 249-250, 109 S. Ct. 573, 581-582, 102 L. Ed. 2d 594 (1989); Garvin v. City of

Philadelphia, 354 F.3d 215 (2003). The Pennsylvania statute of limitations for personal injury


                                                 9
actions applicable here is two years. Lake v. Arnold, 232 F.3d 360, 368-369 (3d Cir. 2000), 42

Pa. C.S.A. § 5524(7). Plaintiff’s claims arise from events which occurred on November 1, 2013.

See Compl. The last day for Plaintiff to file a complaint within the statute of limitations was

November 1, 2015. Thus, absent a basis for tolling or application of the discovery rule, the

statute of limitation expired more than two years prior to Plaintiff’s filing the motion to amend.

               The facts presented with respect to this motion show that Ms. Caban’s statement

which was produced on July 31, 2017 confirmed that a bald-headed firefighter was involved in

the subject incident. This statement refuted Plaintiff’s prior suspicion that only a police officer

was involved in the subject incident. Plaintiff will be permitted to Amend the Complaint to

include Adam Banatoi as a Defendant. This decision, however, does not preclude Mr. Banatoi

from raising the statute of limitations as an affirmative defense.

III.   CONCLUSION

               On the present state of the record and for the reasons set forth above, Plaintiff’s

Request for Leave to file an Amended Complaint to Join Adam Banatoi as a Defendant is

granted without prejudice to Mr. Banatoi’s right to raise any defenses warranted by the facts by a

summary judgment motion after completion of relevant discovery and/or at trial. Plaintiff will be

granted an extremely short time for filing an Amended Complaint and Mr. Banatoi will be

granted a short time to file an Answer to the Amended Complaint.




                                                 10
